DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (U.S. Pub. 2017/0282553)
Regarding claim 1, a liquid ejection head comprising a liquid ejection face on which a plurality of ejection port arrays (16) are arranged (Figure 5; Paragraphs 0056, 0061), each of the plurality of ejection port arrays being formed with a plurality of ejection ports configured to eject liquid; wherein protrusions (31, 32) with different sizes are arranged in peripheral areas of the ejection port arrays on the liquid ejection face (Figure 5; Paragraphs 0061, 0066-0068)
Regarding claims 2, 17, wherein the protrusions have different widths and heights (Figure 5; Paragraphs 0066-0068, 0070).  Hayashi discloses “…to and/or 32”.  Only one of the protrusions (31, 32) may have the height adjusted in order to uniformize the height over the entire area of the lower surface of the holder and compensate for factors including expansion and contraction of the material (Paragraph 0070). Therefore the limitation regarding different widths and heights is met by Hayashi.
Regarding claims 3, 18, wherein the protrusions have different rations between a height and a width (Figure 5; Paragraphs 0066-0068, 0070)
regarding claim 4, wherein the protrusions include a first protrusion (31) and a second protrusion (32) that is smaller in size than the first protrusion and wherein the first protrusion is arranged in an outer peripheral part of the liquid ejection face (Figure 5; Paragraph 0067)
	regarding claim 5, wherein the protrusions include a first protrusion (31)  and a second protrusion (32) that is smaller in size than the first protrusion; and wherein the second protrusion is arranged in a part between ejection port arrays of the liquid ejection face (Figure 5)
	regarding claim 6, wherein a ratio of a height to a width of the second protrusion is larger than a ratio of a height to a width of the first protrusion (Figure 5; Paragraph 0067)
	regarding claim 7, wherein the protrusion include a first protrusion (31) and a second protrusion (32) that is smaller in size than the first protrusion; and 
	regarding claim 8, wherein a plurality of protrusion array are arranged along an array direction of the ejection port arrays, each of the plurality of protrusion arrays being configured with a plurality of the first protrusion; and wherein the protrusion arrays are symmetrically arranged (Figure 5)
	regarding claim 9, wherein a plurality of protrusion arrays are arranged along an array direction of the ejection port arrays, each of the plurality of protrusion arrays being configured with a plurality of the first protrusions; and wherein the protrusion arrays are asymmetrically arranged (Figure 10a)
	regarding claim 10, wherein a plurality of protrusion arrays are arranged along an array direction of the ejection port arrays, each of the plurality of protrusion arrays being configured with a plurality of the second protrusions (32); and wherein the protrusion arrays are symmetrically arranged (Figure 5)
	regarding claim 11, wherein a plurality of protrusion arrays are arranged along an array direction of the ejection port arrays, each of the plurality of protrusion arrays being configured with a plurality of the second protrusions (32); and wherein the protrusion arrays are symmetrically arranged (Figure 12B)
	regarding claim 12, wherein a protrusion array configured with a plurality of the first protrusions (31) is arranged along an array direction of the ejection port arrays, and a protrusion array configured with a plurality of the second protrusions is arranged along the array direction (Figure 5)
regarding claim 16, a liquid ejection head comprising a liquid ejection face on which a plurality of ejection port arrays are arranged, each of the plurality of ejection port arrays being formed with a plurality of ejection ports configured to eject liquid (Figure 5; Paragraphs 0056, 0061) 
	wherein the liquid ejection face includes an area that divides (multiple areas of the ejection face may be divided in an area(s) by the nozzle arrays 16 or portion of protruding members 31, 32) the liquid ejection face in a case where an elastic member makes contact with the liquid ejection face (Figure 5)
	wherein, on the liquid ejection face, protrusions (31, 32) with different sizes are arranged in the area and a part other than the area (Figure 5; Paragraphs 0061, 0066-0068)
	regarding claim 19, wherein the protrusions include a first protrusion (31) and a second protrusion (32) that is smaller in size than the first protrusion, and the second protrusion is arranged in the area (Figure 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (U.S. Pub. 2017/0282553) in view of Tamai et al (U.S. Pub. 2017/0210129)
Regarding claim 15, Tamai discloses a liquid repellent film formed on the liquid ejection face (Figure 2; Paragraph 0053)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tamai into the device of Hayashi, for the purpose of preventing debris and contamination from collecting on the liquid ejection face

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (U.S. Pub. 2017/0282553) in view of Sakurai (U.S. Pub. 2007/0252865)
Regarding claim 20, Hayashi discloses a liquid ejection apparatus comprising a liquid ejection head including a liquid ejection face on which a plurality of ejection port arrays are arranged, each of the plurality of ejection port arrays being formed with a plurality of ejection ports configured to eject liquid (Figure 5; Paragraphs 0056, 0061)
On the liquid ejection face, protrusions (31, 32) with different sizes are arranged (Figure 5; Paragraphs 0061, 0066-0068)
Sakurai discloses a cap (11) configured to cap the liquid ejection face of the liquid ejection head (Figures 4a, 6a; Paragraphs 0062-0063)

The protrusions, as disclosed by Hayashi, cover the entire face of the liquid ejection head (including between the nozzle arrays), therefore in combination with Sakurai, the protrusions of deferent sizes will be arranged in the area and a part other than the area
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sakurai into the device of Hayashi, for the purpose of achieving high image quality and reducing clogs/blockages of the liquid ejection head.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 24, 2022